UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6882



WILLIE ELLIS,

                                           Petitioner - Appellant,

          versus


J. E. GUNJA, Warden, Federal Correctional In-
stitution, Cumberland; HARRELL WATTS, Adminis-
trator, National Inmate Appeal, Federal Bureau
of Prisons,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-318-CCB)


Submitted:   November 29, 2001         Decided:     December 14, 2001


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Ellis, Appellant Pro Se. Ariana Wright Arnold, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Ellis appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Ellis v. Gunja, No. CA-01-318-CCB (D. Md. May 15, 2001).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2